Citation Nr: 1437734	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left knee subluxation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1990 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO, in pertinent part, denied service connection for left knee subluxation.

The Veteran testified at a June 2014 Board hearing that he intended his August 2009 notice of disagreement to address the denial of service connection for both right and left knee subluxation.  The Board finds, however, that while the August 2009 notice of disagreement referenced the right knee, the Veteran specifically stated that he disagreed with the rating decision for left knee subluxation.  In perfecting his appeal, the Veteran also indicated on his VA Form 9 that he appealed the "denial of service connection for all conditions shown on [the] Statement of the Case dated December 14, 2009."  The December 2009 statement of the case only addressed service connection for left knee subluxation.  Therefore, the issue of service connection for right knee subluxation is not currently in appellate status and the Board cannot take jurisdiction over the issue.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for left knee subluxation.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

The Veteran reported that while in basic training, in September 1990, his knee popped, he was examined, put in a knee brace and told not to move his knee.  He also reported that while recovering from his knee injury, a drill sergeant dumped him off his cot, which reinjured his knee.

In a March 1990 enlistment examination, a knee condition was not noted on entry into service.  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304(b).  Service treatment records show that upon injuring his right knee in service, the Veteran reported that he previously had dislocated both right and left knees, been evaluated at Northampton Hospital, and told he had unstable ligaments.  A September 1990 service treatment note five days after the right knee was injured also recorded that the Veteran reported having dislocated his right and left knees before entering basic training.  The September 1990 service treatment note indicates the Veteran's right knee had a "very lax patella."  The Veteran was assessed with instability of the knee joints that would require frequent medical treatment and interfere with performance of military duties and was discharged from service in October 1990.

In his August 2009 notice of disagreement, the Veteran reported that he had a pre-existing condition with the right knee.  In a June 2014 Board hearing, the Veteran testified that he had no knee issues and had not been seen at a medical facility for his knees prior to enlistment.  However, the Veteran also testified that he reported to military medical providers that he had experienced "sports issues with his legs" prior to service and was evaluated at Northampton Hospital.  The Veteran contends that his sports issues prior to active service were not the same injury that he experienced in active service.

A Veteran is presumed in sound health when entering service, except for conditions noted during his enlistment examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that he had a pre-existing disorder and that it was not aggravated during his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In the present case, a medical opinion is needed to assist in determining whether the Veteran clearly and unmistakably had subluxation of his left knee prior to entrance into service in August 1990, and whether there is clear and unmistakable evidence that his left knee was not aggravated beyond its natural progression from August 1990 to October 1990.  If this two-part test is not met, a medical opinion is still needed concerning the etiology of the Veteran's current left knee subluxation in terms of the likelihood that it had its onset in service or is otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1. Request an Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran for Riverside Shore Memorial Hospital (formerly Northampton-Accomack Memorial Hospital).

2. Upon receipt of a signed and dated release form, request the Veteran's treatment records from Riverside Shore Memorial Hospital (Northampton-Accomack Memorial Hospital) prior to September 1990.  Note in the claims file any negative responses.

3. Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if private treatment records are unavailable.

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability, to include subluxation.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service medical records, and the lay statements and assertions.

5. Thereafter, the examiner should provide opinions as to the following:

a. Whether any current left knee disability clearly and unmistakably (obviously, manifestly, or undebatably) pre-existed service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: The term "aggravated" in this context refers to a permanent worsening of the underlying condition during service, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.) 

The examiner should specifically address the Veteran's service treatment records:

i. September 11, 1990, DA Form 5181-R, Screening Note of Acute Medical Care, indicating an assessment of patellofemoral joint stress.

ii. September 14, 1990, Standard Form 513, Medical Record Consultant Sheet, showing patient stated that he had dislocated right and left knees before he entered basic training.

iii. Standard Form 600, Chronological Record of Medical Care (2nd week BCT) note that patient stated he was evaluated at North[ampton] County, VA Hospital, told he had unstable ligaments, and had dislocated right and left knees.

iv. Standard Form 600 Back (page 2 of above), showing prognosis: instability of knee joints will require frequent medical treatment and interfere with the performance of military duty; final medical diagnosis: right knee patellar femoral joint subluxation.

b. For any left knee disability that did not exist clearly and unmistakably exist prior to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) related to service or any event of service.

The examiner should specifically address the Veteran's contentions his left knee was weakened by compensating for his right knee injury in service, supporting a lot of weight, participation in the military, and working.  See Board Hearing Transcript, dated June 2014, page 16.

The examiner should provide clear and thorough rationales for the conclusions reached and cite the evidence relied upon or rejected in forming an opinion. If the physician cannot respond without resorting to speculation, she/he should indicate this and explain the reason why an opinion would be speculative. The claims file must be made available to the examiner in conjunction with the examination.

6. Then, the AOJ should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



